                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

    MID-AMERICA APARTMENTS, L.P.                                                                     PLAINTIFF

    vs.                                                 CIVIL ACTION No.: 3:15-CV-802-HTW-LRA

    CITY OF RIDGELAND, MISSISSIPPI                                                                 DEFENDANT

                 ORDER STAYING CASE PENDING STATE COURT APPEAL

          BEFORE THIS COURT is the Notice of Supplemental Authority filed by the City of

Ridgeland, Mississippi (hereinafter referred to as “the City”). [Docket no. 49]. By its notice, the

City informs this court that the parties had engaged in litigation in the Circuit Court of Madison

County, Mississippi (hereinafter referred to as “State Court”). The subject of said litigation

encompassed many of the same issues that the parties are litigating in this federal forum – namely

a challenge to the validity of the 2016 Zoning Ordinance Amendments which is at controversy

here. The State Court upheld the ordinance in favor of the City, and plaintiff appealed the State

Court decision to the Mississippi Supreme Court.

          Recognizing that the appeal currently before the Mississippi Supreme Court encompasses

many of the same issues in the lawsuit sub judice and, thus res judicata and/or issue preclusion,

this court ordered the parties to inform this court why it should not enter a stay of this matter

pending the Mississippi Supreme Court’s decision. See [Text Only Order 3/25/2019]1.


1
  ORDER re (207 in 3:14-cv-00938-HTW-LRA) Notice (Other) filed by City of Ridgeland, Mississippi, (49 in 3:15-
cv-00802-HTW-LRA) Notice (Other) filed by City of Ridgeland, Mississippi
TEXT ONLY ORDER. This court hereby cancels the telephonic status conference that it had previously set on March
25, 2019, at 4:00 p.m.. The City of Ridgeland has submitted supplemental authority which appears to this court to
suggest a stay of this matter should be entered, pending the outcome of the ruling of the Mississippi Supreme Court.
The parties have obtained an answer from the Madison County, Mississippi, Circuit Court of several questions which
impact this courts ruling on various matters in this lawsuit. After such ruling by the State Court, the parties appealed
that decision. Recognizing that such ruling may have a res judicata or collateral estoppel effect on this lawsuit, this
court finds that a stay is appropriate pending a ruling from the Mississippi Supreme Court and desires to know if the
parties agree. In lieu of the status conference, this court orders that the parties submit a response no later than 5:00
p.m. on March 25, 2019. NO FURTHER WRITTEN ORDER SHALL FOLLOW.

                                                           1
         “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254, 57 S. Ct. 163, 166, 81 L. Ed.

153 (1936). “Proper use of this authority ‘calls for the exercise of judgment, which must weigh

competing interests and maintain an even balance.’” Wedgeworth v. Fibreboard Corp., 706 F.2d

541, 545 (5th Cir. 1983) (Quoting Landis at 254–55).

         The parties have since filed their responses. Plaintiff Mid-America Apartments, L.P.

(hereinafter referred to as “Mid-America”), opposes such a stay, saying that this lawsuit sub judice

is broader in scope than the lawsuit before the State Court and, now, before the Mississippi

Supreme Court. According to Mid-America, the Mississippi Supreme Court has been presented

with two issues: whether the 2016 Zoning Ordinance complies with the conciliation agreement

between the City and the United States Department of Housing and Urban Development2; and

whether the allegedly “updated repair provision included in the 2016 amendments is arbitrary,

capricious, discriminatory, unconstitutional and otherwise unlawful.” [Docket no. 50]. Mid-

America says that the resolution of these two issues do not impact the ultimate resolution of this

lawsuit.

         The City has also responded, saying that it believes a stay in this lawsuit is appropriate.

According to the City, the State Court ruled on several points of law which are outstanding in this

lawsuit: that the amortization provision of the 2014 Zoning Ordinance no longer applies to the




Signed by District Judge Henry T. Wingate on 3/24/2019 (ab) (Entered: 03/24/2019)
2
  The United States Department of Housing and Urban Development is a Cabinet department in the Executive branch
of the United States federal government. Although its beginnings were in the House and Home Financing Agency, it
was founded as a Cabinet department in 1965, as part of the "Great Society" program of President Lyndon Johnson,
to develop and execute policies on housing and metropolises. One of its offices, the Office of Fair Housing and Equal
Opportunity, enforces Federal laws against discrimination based on race, color, religion, national origin, sex, disability
and familial status.

                                                            2
plaintiffs; and that the 50% rule remained the same as it did under the 2001 Zoning Ordinance.

Thus, says the City, the Mississippi Supreme Court’s ruling will provide res judicata or collateral

estoppel effect on the overarching issues in this lawsuit.

       This court has reviewed the Order to Affirm the October 18, 2016, Amendments to the

Official Zoning Ordinance of the City of Ridgeland. [Docket no. 207-1]. This court finds that the

State Court addressed and ruled on the majority of the issues present in this lawsuit – if not

tangentially on all issues. The State Court, in addition to the rulings cited by the City above, also

ruled that the 10% Rule does not apply to Mid-America. The amortization provision of the 2014

Amendment is a major point of contention for Mid-America along with the application of the 50%

Rule. The State Court has now ruled that both provisions are no longer applicable to Mid-America.

       This court finds that the Mississippi Supreme Court’s decision will ultimately guide this

court’s resolution of the City’s Motion to Dismiss as Moot. The issues raised by the City’s Motion

to Dismiss as Moot and the State Court appeal are inextricably intertwined and will inform this

court’s decision. Accordingly, this court agrees with the City and finds that a stay of this lawsuit

is appropriate.

       IT IS, THEREFORE, ORDERED that this lawsuit is hereby STAYED pending the

outcome of the Mississippi Supreme Court’s decision in the appeal of the Madison County,

Mississippi, Circuit Court lawsuit.

       SO ORDERED this the 26th day of March, 2019.

                                      s/ HENRY T. WINGATE
                                      UNITED STATES DISTRICT COURT JUDGE




                                                 3
